Citation Nr: 0842586	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  98-01 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The Board notes that a prior Board decision dated August 2004 
initially denied the veteran's claim for a compensable rating 
for bilateral hearing loss.  The veteran appealed the Board's 
August 2004 decision to the United States Court of Appeals 
for Veterans Claims (the Court).  In December 2006, the Court 
vacated the Board's decision and remanded the matter, 
pursuant to the appellant's motion, noting that the Court and 
the appellant were "left with no understanding as to what 
the rating schedule envisioned or what might constitute 
'marked interference with employment.'"  

A July 2007 Board decision granted service connection for 
tinnitus and remanded the claim for a compensable rating for 
bilateral hearing loss for further development consistent 
with the Court's remand instructions.


FINDINGS OF FACT

1.  At worst he has had level V hearing in one ear and level 
I hearing in the other ear.  

2.  While some accommodations are apparently made for the 
veteran at his place of employment, it has not been shown 
that he has lost time from work, been hospitalized, or 
otherwise lost income secondary to the hearing loss.




CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp 2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.85, Tables VI, VIa, VII, Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
veteran in June 2002 and February 2004 correspondence as well 
as in an April 2004 statement of the case of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  The statement of the case specifically 
informed the veteran of the rating criteria which would 
provide a basis for an increased rating.  VA fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  Additionally, a 
letter dated August 2007 provided adequate notice of how 
effective dates are assigned.  The claim was readjudicated in 
the June 2008 supplemental statement of the case.  

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claims, and in the 
statement of the case he was provided actual notice of the 
rating criteria used to evaluate the disorders at issue.  The 
claimant was provided the opportunity to present pertinent 
evidence in light of the notice provided.  Because the 
veteran has actual notice of the rating criteria, and because 
the claim has been readjudicated no prejudice exists.  See 
e.g., Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
 There is not a scintilla of evidence of any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, neither the appellant 
nor his representative have suggested that such an error, 
prejudicial or otherwise, exists.  Hence, the case is ready 
for adjudication.


Analysis

By a rating decision dated April 1994, the RO granted service 
connection for hearing loss in the left ear and assigned a 
noncompensable evaluation, effective January 11, 1993.  In 
July 1996, the veteran submitted a claim for a compensable 
evaluation for his hearing loss.  A February 1997 rating 
decision denied the claim for a compensable rating for left 
ear hearing loss and the veteran appealed.  By an April 2004 
rating decision, the RO granted service connection for 
hearing loss of the right ear and assigned a noncompensable 
evaluation for bilateral hearing loss, effective July 31, 
1996.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometric tests.  The horizontal lines in Table 
VI (in 38 C.F.R. § 4.86) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone eudiometry test.  The numerical designation of impaired 
efficiency (levels I through XI) is determined for each ear 
by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.

Table VIa is used when the examiner certifies that the use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. §§ 4.85(c), 4.86.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be deprived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after eudiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Following a review of the record, the Board finds that the 
probative evidence shows that the veteran is not entitled to 
a compensable rating for bilateral hearing loss. 

In March 2004, the veteran was afforded a VA audiological 
examination.  Evaluation of the right ear revealed puretone 
thresholds, in decibels, of 15, 70, 80, and 70 at 1000, 2000, 
3000, and 4000 Hertz, respectively, with a puretone threshold 
four frequency average of 59 decibels.  Audiometric 
evaluation of the left ear revealed puretone thresholds of 
15, 25, 70, and 75 at 1000, 2000, 3000, and 4000 Hertz, 
respectively, with a puretone threshold four frequency 
average of 46 decibels.  Speech recognition was 76 percent in 
the right ear and 92 percent in the left ear.  The examiner 
noted that the veteran had mild sloping to severe 
sensorineural hearing loss in the right ear from 1500 to 8000 
Hertz and a moderately severe to severe loss in the left ear 
from 3000 to 8000 Hertz.  

On audiological examination in February 1997, evaluation of 
the right ear revealed puretone thresholds, in decibels, of 
10, 70, 80, and 80 at 1000, 2000, 3000, and 4000 Hertz, 
respectively, with a puretone threshold four frequency 
average of 60 decibels.  Audiometric evaluation of the left 
ear revealed puretone thresholds of 15, 25, 70, and 70 at 
1000, 2000, 3000, and 4000 Hertz, respectively, with a 
puretone threshold four frequency average of 45 decibels.  
Speech recognition was 94 percent in the right ear and 92 
percent in the left ear.  The examiner noted that the veteran 
had mild to severe sensorineural hearing loss in the right 
ear from 1500 to 8000 Hertz and a severe loss in the left ear 
from 3000 to 8000 Hertz.  

The veteran submitted lay statements from his supervisors 
both dated April 1997.  The supervisors stated that the 
veteran could not hear anyone entering his area unless the 
person shouted at or touched the veteran to get his 
attention.  The letters also stated that the veteran could 
not hear the fire alarm over the noise of his equipment, and 
that the veteran had to read lips in order to receive his 
instructions.  

VA treatment records dated March 2004 to June 2007 reflected 
treatment for bilateral hearing loss, including providing and 
maintaining hearing aids.  An April 2007 noted indicated that 
review of an audiogram showed severe to profound high 
frequency sensorineural hearing loss involving most of his 
high frequencies, slightly worse in the right ear than the 
left.  

The veteran also submitted an audiological study performed at 
Albany Medical Center in June 1998.  Testing revealed right 
ear normal hearing sensitivity from 250 to 1000 Hertz, with a 
mild sloping to severe sensorineural hearing loss from 1500 
to 4000 Hertz.  The left hear had normal hearing sensitivity 
from 250 to 2000 Hertz with a moderately severe to severe 
hearing loss from 3000 to 8000 Hertz.  

The veteran also submitted uniterpreted audiograms from 
Albany Medical Center dated October 2004 to June 2007.  These 
audiograms appear to be consistent with prior VA 
examinations.  

A September 2007 follow up audiology note indicated that a 
June 2007 audiogram revealed puretone thresholds, in 
decibels, of 20, 75, 80, and 75 at 1000, 2000, 3000, and 4000 
Hertz, respectively, with a puretone threshold four frequency 
average of 63 decibels in the right ear.  Audiometric 
evaluation of the left ear revealed puretone thresholds of 
20, 35, 75, and 80 at 1000, 2000, 3000, and 4000 Hertz, 
respectively, with a puretone threshold four frequency 
average of 53 decibels.  A September 2007 audiogram revealed 
puretone thresholds, in decibels, of 15, 70, 80, and 70 at 
1000, 2000, 3000, and 4000 Hertz, respectively, with a 
puretone threshold four frequency average of 59 decibels in 
the right ear.  Audiometric evaluation of the left ear 
revealed puretone thresholds of 15, 25, 70, and75 at 1000, 
2000, 3000, and 4000 Hertz, respectively, with a puretone 
threshold four frequency average of 46 decibels.  The 
audiologist noted a slight decrease in hearing when comparing 
the two audiograms.  A June 2007 audiogram appeared to be 
consistent with the VA audiograms.  

On audiological examination in April 2008, evaluation of the 
right ear revealed puretone thresholds, in decibels, of 15, 
75, 85, and 75 at 1000, 2000, 3000, and 4000 Hertz, 
respectively, with a puretone threshold four frequency 
average of 63 decibels.  Audiometric evaluation of the left 
ear revealed puretone thresholds of 15, 30, 70, and 85 at 
1000, 2000, 3000, and 4000 Hertz, respectively, with a 
puretone threshold four frequency average of 50 decibels.  
Speech recognition was 94 percent in the right ear and 96 
percent in the left ear.  The examiner noted that the veteran 
had mild to severe sensorineural hearing loss bilaterally 
from 1500 to 8000 Hertz.

In February 1997, under Table VI, the veteran's puretone 
threshold average of 60 decibels and speech recognition of 94 
percent indicates that his hearing acuity was Level II in the 
right ear.  The veteran's puretone threshold average of 45 
decibels and speech recognition of 92 percent indicates that 
his hearing acuity was Level I in the left ear.   

In March 2004, under Table VI, the veteran's puretone 
threshold average of 59 decibels and speech recognition of 76 
percent indicates that his hearing acuity was Level IV in the 
right ear.  The veteran's puretone threshold average of 46 
decibels and speech recognition of 92 percent indicates that 
his hearing acuity was Level I in the left ear.   

Finally in April 2008, under Table VI, the veteran's puretone 
threshold average of 63 decibels and speech recognition of 94 
percent indicates that his hearing acuity was Level II in the 
right ear.  The veteran's puretone threshold average of 50 
decibels and speech recognition of 96 percent indicates that 
his hearing acuity was Level I in the left ear.   

Under Table VII, Level IV in the right ear and Level I in the 
left ear allows for a noncompensable evaluation.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.

The Board notes that the audio examinations on file show that 
the veteran has an exceptional pattern of hearing loss in the 
right ear.  In this regard, the puretone threshold if 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  See 38 C.F.R. § 4.86(b).  In February 1997, the 
veteran has been noted to have an average right ear puretone 
threshold of 60 decibels.  Under Table VIa this translates 
into numeric designations of IV for the right ear.  Under the 
regulation that designation would be increased to V.  In 
March 2004, the veteran had an average right ear puretone 
threshold of 59 decibels.  Under Table VIa, this translates 
into numeric designations of IV for the right ear.  Under the 
regulation that designation would be increase to V.  Finally 
in April 2008, the veteran has been noted to have an average 
right ear puretone threshold of 63 decibels.  Under Table VIa 
this translates into numeric designations of V for the right 
ear.  Under the regulation that designation would be 
increased to VI.  

Under Table VII, Level VI in the right ear and Level I in the 
left ear still allows for a noncompensable evaluation.  
38 C.F.R. § 4.85, Diagnostic Code 6100.

While the Board acknowledges the veteran's complaints of 
hearing loss, the veteran has not met the criteria for a 
compensable rating at any time since the grant of service 
connection, a compensable rating for bilateral hearing loss 
is not warranted.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  As preponderance of the evidence is against a higher 
rating, the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. § 5107(b).

Review of the record reveals that the veteran's employer has 
made some accommodation for his hearing loss and is otherwise 
aware of his problem.  Nothing in the record suggests however 
that he has missed significant time from work due to the 
pathology, nor is there evidence of lost income due to the 
pathology.  Thus, there is no basis to conclude that there is 
"marked" interference with employment.  Moreover, there is 
no evidence of repeated hospitalization or other pathology 
which makes application of the regular schedular provisions 
impractical.  As such, it does not appear that an 
extraschedular rating is warranted.  38 C.F.R. § 3.321.


ORDER

A compensable rating for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


